 



Exhibit 10.19
CONFIDENTIAL TREATMENT REQUESTED
FIFTH AMENDMENT TO
SERVICE AGREEMENT
     This fifth amendment (the “Fifth Amendment”) made as of May 14, 2006 (the
“Effective Date”), by and between VENTIV COMMERCIAL SERVICES, LLC, a New Jersey
limited liability company (formerly known as Ventiv Pharma Services, LLC and
Ventiv Health U.S. Sales, LLC) (“Ventiv”) and ADEZA BIOMEDICAL CORPORATION, a
Delaware corporation (“Adeza”) to a certain Service Agreement made as of
March 31, 1999 by and between Ventiv and Adeza, as amended by a First Amendment
made as of March 8, 2001 (the “First Amendment”), a Second Amendment made as of
July 22, 2002 (the “Second Amendment”), a Third Amendment made as of May 15,
2004 (the “Third Amendment”), and a Fourth Amendment made as of March 30, 2006
(the “Fourth Amendment”) (the Service Agreement as amended by the First
Amendment, Second Amendment, Third Amendment and Fourth Amendment shall be
referred to herein as the “Amended Agreement”). Ventiv and Adeza may each be
referred to herein as a “Party” and collectively, the “Parties”.
PREAMBLE
     Ventiv and Adeza desire to further amend the Agreement by extending the
Term upon the terms and conditions set forth herein.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, it is
agreed as follows:
     1.   Construction. Except as provided in this Fifth Amendment, the terms
and conditions set forth in the Amended Agreement shall remain unaffected by
execution of this Fifth Amendment. To the extent any provisions or terms set
forth in this Fifth Amendment conflict with the terms set forth in the Amended
Agreement, the terms set forth in this Fifth
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
Amendment shall govern and control. Terms not otherwise defined herein, shall
have the meanings set forth in the Amended Agreement.
     2.   The Extended Term. The Term of the Amended Agreement shall be extended
through May 14, 2008 (the “Extended Term”), unless terminated earlier as
provided in the Amended Agreement.
     3.   The Fixed Fess payable by Adeza to Ventiv during the Extended Term, as
set forth in Exhibit B attached to the Second Amendment (“Second Amended
Schedule B, Compensation – Fixed Fees, Variable Fees and Finder’s Fees), are
revised to provide for the payment of the following Fixed Fees from Adeza to
Ventiv:

              Monthly Fee Per   Yearly Fee Per     Sales   Sales Period  
Representative   Representative
May 15, 2006 –
May 14, 2007
(“Extended Year One”)
  $[***]   $[***]
 
       
May 15, 2007 –
May 14, 2008
(“Extended Year Two”)
  $[***]   $[***]

     Notwithstanding anything to the contrary contained in the Amended
Agreement, the Parties shall reconcile [***] assumptions on a monthly basis.
     The above monthly fees are calculated based on the assumption of no
turnover of Ventiv Sales Representatives. [***].
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
     4.   Pass-through expenses shall remain as set forth in the Amended
Agreement, and in addition, any costs associated with the training of new Ventiv
Sales Representatives replaced in accordance with Section 3 above shall be
[***].
     5.   In the event the Ventiv Sales Representative(s) are utilizing Ventiv’s
proprietary sales force automation software, Adeza shall [***].
     6.   The Variable Fees payable by Adeza to Ventiv each year during the
Extended Term are as follows: Adeza shall pay to Ventiv, Variable Fees based on
performance, with the maximum amount due during each year of the Extended Term
of $[***] (the “Variable Fees”). Ventiv shall be entitled to receive the
Variable Fees based upon [***] (as agreed to in advance, in writing by Adeza and
Ventiv) pursuant to a formula to be agreed upon between the parties.
     7.   The Parties confirm that Ventiv has been providing (and shall continue
during the Extended Term to provide) Adeza with the sales force automation
services for up to [***] Adeza sales representatives and up to [***] Adeza
Managers as set forth on Exhibit A attached hereto. Exhibit A sets forth the
responsibilities and obligations of both Ventiv and Adeza in connection with
sales force automation services, including the fees to be paid by Adeza to
Ventiv for performance of the sales force automation services.
     8.   Counterparts; Execution. This Fifth Amendment may be executed
simultaneously in multiple counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Fifth Amendment by exchange of
facsimile copies bearing the facsimile signature of a Party hereto shall
constitute a valid and binding execution and delivery of this Fifth Amendment by
such party. Such facsimile copies shall constitute enforceable original
documents.
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
     9.   Binding Effect. The terms of this Fifth Amendment are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and may not be contradicted by evidence of any prior or
contemporaneous agreement. The Parties further intend that this Fifth Amendment
constitute the complete and exclusive statement of its terms and shall supersede
any prior agreement with respect to the subject matter hereof.
     WHEREFORE, the parties hereto have caused this Fifth Amendment to be
executed by their duly authorized representatives.

                  VENTIV COMMERCIAL SERVICES, LLC    
 
           
 
  By:        
 
     
 
        Name: Terrell G. Herring
        Title: President and Chief Executive Officer    
 
                ADEZA BIOMEDICAL
CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

4



--------------------------------------------------------------------------------



 




CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT A
SALES FORCE AUTOMATION SERVICES
Ventiv shall provide [***] (the “Hardware”) and sales force automation software
to up to [***] Adeza sales representatives and sales force automation software
(i.e. no Hardware) to up to [***] Adeza Managers (collectively, the “Adeza
Employees”). Ventiv shall support and maintain such Hardware and software, as
more fully set forth in this Exhibit A (the “Sales Force Automation Services”).
Ventiv shall sublicense the following Target Software, Inc. products to Adeza
for use by the Adeza Employees.

  •   Target BackOffice Core     •   Target CommSync Server     •   Target
Mobile Web Sales Management Edition     •   Target Mobile Field Sales Pocket
Edition     •   Target BackOffice Management Reporting Option     •   Target SFA
Third Party Sales Data Support Option     •   Target SFA Organizational Call
Support Option

1. Sublicense Grant; Ownership of Intellectual Property Rights; Restrictions.
(a) Adeza acknowledges that Target Software is the sole owner of all rights,
title and interest in and to all software to support the [***] which will be
provided to the Adeza Sales Representatives (“Mobile SFA”) as well as the
automation system which will allow Adeza to customize and deliver certain call
reporting data (collectively with Mobile SFA, the “SFA”), (including but not
limited to all intellectual property contained therein and including without
limitation, all modules and components, and all existing versions and any
versions to be developed in the future in any media now known or hereafter to be
developed) and that Ventiv is merely a licensee of SFA pursuant to a certain
license agreement by and between Target Software and Ventiv (the “Target
Software License”).
     (b) Subject to the terms, conditions and restrictions herein set forth,
including without limitation, payment of the service fees set forth below,
Ventiv hereby grants, and Adeza accepts, a limited, nonsublicensable,
nonexclusive, non-transferable, non-assignable sublicense (the “Sublicense”) to
Use (as defined below) SFA in accordance with the terms and conditions herein
set forth for the Extended Term (or any extension thereof as agreed to in
writing by the Parties). For purposes of the sublicense herein granted, “Use”
means the copying of all or any portion of SFA from storage units or media for
processing and operation, provided that any such use is for the Adeza’s internal
business purposes only and is limited to the purposes for which SFA is designed.
Adeza acknowledges that it understands and agrees that Ventiv, as a licensee of
SFA,
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
is itself authorized to only use SFA in accordance with the Target Software
License, and therefore, the scope of the license granted to Ventiv is thereby
limited. Adeza agrees and acknowledges that neither it nor its employees shall,
during the Extended Term or at any time thereafter, directly or indirectly,
alone or with any person, use all or any portion of SFA in any manner which is
inconsistent with its intended purpose or in any manner which violates the terms
of this Fifth Amendment or which is otherwise inconsistent of the permitted Use.
Without limiting the foregoing, Adeza agrees that neither it nor its employees
shall:
     (i) sell, lease, rent, loan, assign, pledge, encumber, sublicense,
distribute, resell or otherwise transfer all or any part of SFA;
     (ii) transfer, share, disclose, assign, sublicense or otherwise transfer
SFA or any confidential or proprietary information related thereto, to any third
party;
     (iii) permit any person to use SFA other than the Adeza Employees
authorized pursuant hereto;
     (iv) decompile, disassemble, reverse engineer or otherwise attempt to
discover any source code or underlying trade secrets of Target Software, Inc.
and/or contained in SFA;
     (v) remove, obscure or alter any copyright notice, restricted rights legend
or other notice of proprietary rights that appears or is contained on or in SFA;
     (vi) modify, adapt, alter, or translate SFA;
     (vii) export SFA or the direct product of such software outside the United
States except as authorized by the laws and regulations of the United States and
any export permits that may be required;
     (viii) use SFA in violation of applicable copyright laws, trade secret laws
or other intellectual property laws;
     (ix) merge SFA with any other software to create a new program or library
of programs wherein SFA loses its own identity;
     (x) sublicense or transfer SFA to any third party for a service business,
outsourcing or any other purpose;
     (xi) otherwise use or copy SFA without the express prior written consent of
Target Software, Inc.;
     (xii) Use SFA after the expiration or earlier termination of the Extended
Term; or
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

6



--------------------------------------------------------------------------------



 




CONFIDENTIAL TREATMENT REQUESTED
          (xiii) allow more than [***] Adeza sales representatives and [***]
Adeza Managers to use the SFA (unless Adeza agrees to pay the additional per
user fees as agreed to by Ventiv).
     (c) Adeza acknowledges that all materials and intellectual property created
or generated by Target Software in connection with the performance of any
technical support or any related services hereunder shall be the sole and
exclusive property of Target Software, provided that, as between Ventiv, Adeza
and Target Software, all Data (as defined below) shall be the sole and exclusive
property of Adeza. Adeza further acknowledges that Target Software reserves all
right, title and interest in and to SFA, the related documentation (the
“Documentation”), and any updates thereto or new versions thereof, and to
materials created or generated by Target Software in connection with the
performance of any services related thereto. Adeza hereby assigns to Target
Software all rights, titles, and interest in and to any and all derivative works
of SFA, the Documentation, materials created by Target Software. While the
foregoing assignment is intended to be self-executing, without the need for
additional written agreement or acknowledgment, Adeza shall execute and deliver
any additional written agreement evidencing such assignment upon the request of
Target Software. In addition, Adeza acknowledges that SFA and its structure,
organization and source code constitute valuable trade secrets of Target
Software. Nothing in this Fourth Amendment shall be construed to give Adeza any
right, title or interest to Target Software’s proprietary information, other
than the sublicense rights granted by Ventiv hereunder and subject to the terms
and conditions herein set forth. In any event, neither Ventiv nor Target
Software shall have any rights, title or interest in Adeza’s Data (as
hereinafter defined). “Data” means all information submitted by Adeza to be
processed by SFA, as contemplated by this Fourth Amendment, wherever residing,
in all media and in any form, including raw data, compilations, analyses and
summaries of such information. Data shall include, but not be limited to,
information about the Adeza Sales Representatives, targeted physicians and
medical entities, call reports and related information, and all reports and
compilations prepared by Adeza in connection therewith.
          (i) Notwithstanding anything set forth in the Agreement to the
contrary, all copies of SFA and the Documentation (as such terms are defined
herein) shall be returned to Ventiv upon the expiration or earlier termination
of the Agreement, it being agreed and acknowledged that Adeza shall not be
entitled to retain any copies thereof upon such expiration or termination.
     (d) Adeza is aware and acknowledges that Target Software has made no
representation, and has not granted any warranty, express or implied, nor has
Target Software otherwise assured that: (i) Adeza’s use of SFA shall meet
Adeza’s requirements; (ii) operation of SFA shall be uninterrupted or error
free; (iii) SFA shall operate in the combination that may be selected for use by
the Adeza; or (iv) SFA complies with any regulations including CFR Title 21,
Parts 11, 203 and 205 (the “Regulations”) or any other applicable statute, code,
law or regulation.
     (e) Term of Sublicense. The Parties hereto understand and agree that the
Sublicense granted hereunder shall be for the Extended Term (and any extension
thereof as agreed to in
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
writing by the Parties). Notwithstanding the foregoing, the Sublicense granted
hereunder shall automatically terminate (without the necessity of any further
action by either Party) upon the first of the following to occur: (i) the
expiration or earlier termination of the Agreement; or (ii) the termination of
the Target Software License (a “Termination Event”). Ventiv may terminate the
Sublicense (as defined in Exhibit A hereof) and, in addition, Target Software
shall have the right to terminate its permission to Ventiv to sublicense Target
SFA as contemplated hereunder, upon breach of Adeza’s obligations respecting
restrictions on the use of Target SFA (as set forth in Exhibit A).
     (f) Assignment of Sublicense. The Sublicense granted by this Fourth
Amendment may not be assigned or transferred by Adeza without the prior written
consent of Target Software and Ventiv.
     (g) Help Desk Support and Maintenance and Support of SFA. Ventiv shall
provide Adeza with the following [***] levels of technical support and
maintenance: [***].
     (h) Adeza understands and acknowledges that Adeza has contracted hereunder
directly with Ventiv (and not Target Software) for the performance of the
Services. Therefore, notwithstanding Target Software’s consent to the Sublicense
and Adeza’s permitted use of the SFA in connection with this Fourth Amendment,
Adeza shall look solely to Ventiv for any breach by Ventiv of Ventiv’s
performance obligations hereunder.
     (i) Upon receipt of written consent from Adeza, Ventiv and Target Software,
Inc. may disclose, on their websites, in press releases, sales materials and in
standard presentations to potential customers, that Adeza uses the SFA and the
scale of usage of such software by Adeza (i.e., number of users, etc.).
     (j) The Parties agree and acknowledge that Target Software, Inc. is an
intended third party beneficiary of this Fifth Amendment with respect to its
proprietary rights, and, therefore, that Target Software, Inc. may avail itself
to any and all applicable rights and remedies at law or in equity in the event
of any breach of the terms and conditions set forth herein with respect thereto.
2. Ventiv Responsibilities.
     Ventiv shall provide Adeza with the following:
     [***]
3. Adeza responsibilities.
     (a) Adeza may, at its option, request that Ventiv provide either: [***].
     (b) Required data to load SFA and data warehouse.
     (c) Sample accountability and compliance, if applicable.
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
4. Fees and Costs for Sales Force Automation Services
     Adeza shall pay Ventiv the following fees:
     (i) Service Fees — Adeza shall pay Ventiv a fixed service fee (the “Monthly
Fee”) based on the number of Adeza Employees with access to SFA (beginning upon
the first day of such access):

              monthly Fee Per         Adeza Sales   monthly Fee Per Period  
Representative   Adeza Manager
Through July 31, 2006
  $[***]   $[***]
 
       
August 1, 2006
through July 31, 2007
  $[***]   $[***]
 
       
August 1, 2007
through end of
Extended Year Two
  $[***]   $[***]

     (ii) Invoices for fees due from Adeza for performance by Ventiv of the
Services will be sent by Ventiv monthly in arrears on a per Adeza Employee
basis. Billing terms are as set forth in the Amended Agreement.
     (iii) Adeza will be credited $[***] per Adeza Employee per month through
July 31, 2006; $[***] per month for the period August 1, 2006 through July 31,
2007; and $[***] per month for the period August 1, 2007 through Extended Year
Two in the event Adeza elects to provide [***]. Adeza shall notify Ventiv, in
writing, of this election.
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
SCHEDULE 1
DETAILED ANALYSIS AND REPORTING LEVELS

                  Work to be performed         Standard                 Annual  
Standard   Typical Database   Base assumptions   Frequency   Timing   Turnaround
Initial Data Loads
  Data provided from one source in basic Ventiv provided layout   [***]   [***]
  [***]
 
               
Universe Deletions
  Data provided from one source in basic Ventiv provided layout   [***]   [***]
  [***]
 
               
Universe Merges
  Data provided from one source in basic Ventiv provided layout   [***]   [***]
  [***]
 
               
Universe Additions
  Data provided from one source in basic Ventiv provided layout   [***]   [***]
  [***]
 
               
Universe Zip/Terr Changes
  Standard (zip code :from territory :to territory) format   [***]   [***]  
[***]
 
               
Major realignments (more
  Standard (zip code :from territory :            
than 25% of universe changes)
  to territory) format   [***]   [***]   [***]
 
               
Universe matches to third party
  Matchable unique identifiers   [***]   [***]   [***]
 
               
Target changes
      [***]   [***]   [***]
 
               
Data Extracts
  standard format-no charge for setup   [***]   [***]   [***]
 
               
Data Extracts to
  standard format-no charge for setup-per            

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

                  Work to be performed         Standard                 Annual  
Standard   Typical Database   Base assumptions   Frequency   Timing   Turnaround
third party vendors
  run charge (TBD with complexity.            
 
               
Standard Reports
  Base assumptions   Standard
Frequency   Standard
Timing   [***]
 
               
Call Activity
  Standard Format   [***]   [***]   [***]
 
               
National Level Dashboard Reports
  Standard Format   [***]   [***]   [***]
 
               
 
      [***]   [***]   [***]
 
               
Territory Summary
  Customized to specific activity measurements within set up matrix (calls,
targets only, reach, frequency, sample distribution)   [***]   [***]   [***]
 
               
Call Planning
  Hourly rate   [***]   [***]   [***]
 
               
Alignments
  Hourly rate   [***]   [***]   [***]
 
               
Incentive Compensation
  Hourly rate   [***]   [***]   [***]
 
               
Non-Standard Reporting
  Hourly rate   [***]   [***]   [***]
 
               
Web Portal Customizations
  Hourly rate   [***]   [***]   [***]
 
               
Data Extract Set Up and Modifications
  Hourly rate   [***]   [***]   [***]
 
               
Data Set up For Third Party Data
  Hourly Rate   [***]   [***]   [***]

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED

                  Work to be performed         Standard                 Annual  
Standard   Typical Database   Base assumptions   Frequency   Timing   Turnaround
*All customizations performed at hourly rate of $[ *** ] per hour.
      [***]   [***]   [***]

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

12